Exhibit 10.37
RESTRICTED STOCK UNIT AGREEMENT FOR PARTICIPANTS IN FRANCE
PURSUANT TO THE
NYSE EURONEXT OMNIBUS INCENTIVE PLAN
This Agreement (the “Agreement”) entered into on this [•], 201_, by and between
the NYSE Euronext (the “Company”) and [•] (the “Participant”).
W I T N E S S E T H:
WHEREAS, the Company has adopted the NYSE Euronext Omnibus Incentive Plan, (the
“Plan”), which is administered by a committee appointed by the Company’s Board
of Directors (the “Committee”); and
WHEREAS, pursuant to Section 10.1 of the Plan, the Committee may grant
Restricted Stock Units to the Participant, as an Eligible Employee, as such term
is defined in the Plan and in the present Agreement.
Article 3.3 “Guidelines” of the Plan authorizes the Committee to adapt the Plan
rules and to adopt special guidelines and provisions for Participants who are
employed in, or subject to, the taxes notably of any foreign jurisdiction, in
order to comply with the applicable legislation of such jurisdictions.
Therefore, the Committee has decided to adapt the 2008 NYSE EURONEXT OMNIBUS
INCENTIVE PLAN in order to comply with French laws, regulations and accounting
rules governing Qualified Free Share Awards and to entitle Participants in
France to the associated specific tax and social security regime currently in
force in France with respect to such Qualified Free Share Awards.
The Agreement contains the terms of “Qualified Free Share Awards” which refer to
the award of Restricted Stock Units granted as per Section 10.1 of the Plan in
accordance with articles L225-197-1 through L225-197-6 of the French Commercial
Code.
Consequently, the terms “LTIP Restricted Stock Units (LTIP RSUs)”, “Free
Shares”, “Free Share Awards”, and “Award” herein shall be construed and
interpreted accordingly.
The terms and conditions of the present Agreement are identical to the Plan
except as provided below. Words and expressions used in this Agreement and not
defined herein shall have the same meaning as those words and expressions used
in the Plan rules. The additional terms and conditions in this Agreement are to
be read in conjunction with the Plan rules.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1 / 9



--------------------------------------------------------------------------------



 



1. Grant of Restricted Stock Units.
(a) Number of shares available for Awards
Notwithstanding any applicable US legislation and other provisions of the Plan
to the contrary, the total number of shares of Common Stock in the Company that
may be issued pursuant to Awards granted to Participants in France under the
Plan, shall not exceed upon Grant Date 10% of the Company’s share capital.
Outstanding unvested Qualified Free Shares shall be treated as “shares” in order
to determine the threshold of 10% of the granting Company’s share capital.
(b) Eligibility
Subject to the restrictions and other conditions set forth herein, the Committee
has authorized this grant of [•] LTIP Restricted Stock Units (“LTIP RSUs”) to
the Participant on [•], 201_ (the “Grant Date”).
For the purpose of this Agreement, Participants who are eligible to be granted
Qualified Free Share Awards, shall designate employees with a valid contract of
employment and/or corporate officers such as referred to in article L225-197-1
§2 of the French Commercial Code (Corporate officers limited to: “Président
Directeur Général”, “Directeur Général”, “Members of the “Directoire”, “Gérant”
of a “Société en commandite par actions”, “Président”, if a private individual,
of a SAS company”), of the Company or of any Affiliate.
Notwithstanding any provision to the contrary of the Plan, the term “Affiliate”
shall designate for the purposes of this Agreement,

  (a)   Those companies in which at least 10% of the voting rights and/or share
capital is held, directly or indirectly, by the granting Company.     (b)  
Those companies which hold, directly or indirectly, at least 10% of the voting
rights and / or the share capital of the granting Company; or     (c)   Those
companies in which at least 50% of the capital is held, directly or indirectly,
by a company which itself holds, directly or indirectly, at least 50% of the
capital of the granting Company.

No Qualified Free Share Awards shall be granted under this Agreement to
Consultants or Non Employee Directors.
As a consequence, Participants must be employed or appointed by the Company or
any Affiliate upon Grant Date.

(c)   Number of shares available for Awards — per person limitations

No Award shall be granted to a Participant holding more than 10% of the issued
share capital in the Company either upon Grant Date or who as a result of
vesting of the Award, would hold more than 10% of the issued share capital in
the Company.

2 / 9



--------------------------------------------------------------------------------



 



2. Vesting and Distribution.
(a) Vesting Schedule
The Qualified Free Share Awards shall vest, in full, on the third (3rd)
anniversary of the Grant Date (hereinafter, the “Vesting Date”) provided that
the Participant has not had a Termination at any time prior to the Vesting Date.
Subject to the provisions of Section 2(c) below, no vesting shall occur prior to
the Vesting Date.
(b) Form and Settlement of Awards
Payments to be made by the Company upon Award’s Vesting Date shall exclusively
be made in shares and therefore no cash settlement shall be allowed for Awards
granted hereunder.
Subject to the provisions of Section 2(c) below, following the Vesting Date, the
Company shall distribute to the Participant, one share of Common Stock for each
Qualified Free Share granted hereunder, subject to such share adjustment as may
be required under Article IV of the Plan. Upon such delivery of shares of Common
Stock, all obligations of the Company with respect to the Qualified Free Share
Awards granted hereunder shall be deemed satisfied.
(c) Specific Vesting rules

Notwithstanding the foregoing provisions and any other provision of the Plan to
the contrary upon:

  (i)   Termination of Employment as a result of the Participant’s death

The Participant’s heirs may request the transfer of ownership of vested and
unvested Qualified Free Share Awards within six (6) months following the date of
Participant’s death. Qualified Free Share Awards are deemed to vest upon the
ownership request date and therefore with respect to shares underlying the
Qualified Free Share Award granted hereunder, the Participant’s heirs shall not
be subject to the outstanding Vesting Period neither to the Holding Period set
forth in Section 4 below.

  (ii)   Termination of Employment as a result of the Participant’s Disability

If the Participant ceases employment due to Disability of second (2nd) or third
(3rd) category as referred to in Article L341-4 of the French Social Security
Code1, the number of RSUs determined by application of the fraction set forth
herein shall immediately become fully vested upon occurrence of such event and
shall be distributed to the Participant as soon as practicable, but in any case
not later than 75 days following such Termination. The number of the RSUs that
shall fully vest pursuant to this Section 2(c) shall be the product of
(A) multiplied by (B) where (A) is the total number of RSUs set forth in
Section 1 above and (B) is a fraction, the numerator of which shall be the total
number of full calendar months of employment or directorship service (as
applicable) completed by the Participant with the Company (or an Affiliate) as
of the Participant’s Termination and the denominator of which is 36.
 

1   For information purposes only :

  -   Second category of disability stands for a disabled person unable to
perform any professional activity ;     -   Third category of disability stands
for as disabled person unable to perform any professional activity and requiring
third party assistance in order to perform everyday life tasks.

3 / 9



--------------------------------------------------------------------------------



 



The shares thus acquired by the Participant shall not be subject to the Holding
Period set forth in Section 4 below.

  (iii)   Termination of Employment as a result of Involuntary Termination (as
defined herein), Retirement or Change in control

In case of a Termination of the Participant’s employment as a result of an
Involuntary Termination (as defined herein), Retirement, or a Change in Control
of the Company, unless otherwise decided by the Board or the Committee at their
own discretion, Qualified Free Share Awards shall vest on a prorata temporis
basis as from Grant Date to Termination date as determined by application of the
fraction set forth in Section 2(c)(ii) above and shall be distributed to the
Participant as soon as practicable, but in any case not later than 75 days
following such Termination. Outstanding unvested Qualified Free Share Awards
shall be forfeited upon Termination date.
The shares thus acquired by the terminated Participant remain subject to the
Holding Period set forth in Section 4 below.
For purposes of this Agreement and the Plan, the term “Involuntary Termination”
shall mean the termination of the Participant’s employment by the Company or an
Affiliate, without Cause, and pursuant to a formal division, department or
organization-wide reduction in force. The Committee shall have the discretion to
determine whether the Participant’s employment has been terminated pursuant to
an Involuntary Termination for purposes of the Plan and this Agreement. The
Committee’s decision shall be final and binding on the Participant, the Company,
its Affiliates and all of their respective successors and assigns.
For the avoidance of any doubt and notwithstanding the provisions of
Section 2.54 of the Plan, should an Eligible Employee cease his/her contract of
employment and becomes a Consultant or a Non-Employee Director, he will be
considered as an Involuntary Terminated Employee for the purpose of the Award
granted hereunder.
3. Termination of Employment for Cause / Voluntary Termination
In the event of a Participant’s Termination of employment for Cause or in the
event of a Voluntary Termination, , all unvested Qualified Free Share Awards
granted to such Participant hereunder shall automatically be forfeited with no
right to indemnification of any kind.
Conversely, the vested portion of Awards upon Termination date shall be
definitively acquired to the Participant and remains subject to the Holding
Period set forth in Section 4 below.
4. Holding Period.
(a) Minimum Holding Period requirement
Subject to the exceptions pursuant to the provisions of Sections 2(c) (i) and
(ii) above (i.e. in case of the Participant’s death or Disability), following
the vesting of Qualified Free Share Awards hereunder, the Participant shall hold
the shares of Common Stock for a period of at least two years following Vesting
Date.

4 / 9



--------------------------------------------------------------------------------



 



(b) Timing of share sale
At the end of such Holding Period, the shares of Common Stock shall not be sold
or otherwise transferred:

    (i) within the ten (10) stock exchange trading dates that precede or follow
the publication of the annual consolidated accounts, if applicable or the annual
accounts of the Company (10-K publication for US purposes); and      
(ii) within a period beginning with the date at which the Company’s bodies
become aware of any information, which, were it to be public knowledge, could
have a significant impact on the Company’s share price and ending ten (10) stock
exchange trading dates after the information becomes public knowledge.

(c) Non transferability
Notwithstanding any other provision of the Plan to the contrary, and subject to
the exception of Section 2(c)(i) herein, neither the Qualified Free Share Awards
nor the shares acquired pursuant to an Award granted hereunder shall be
transferable, until the expiration of the Holding Period set forth in the
present Section.
5. Rights as a Stockholder.
The Participant shall have no rights as a stockholder with respect to any shares
of Common Stock covered by any Qualified Free Share Award granted hereunder
unless and until the Participant has become the holder of record of the shares,
and, except as otherwise specifically provided for in Section 11 of this
Agreement, no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan.
6. Withholding.
Participant shall pay, or make arrangements to pay, in a manner satisfactory to
the Company, an amount equal to the amount of all applicable federal, state and
local or foreign taxes that the Company is required to withhold at any time. In
the absence of such arrangements, the Company or one of its Affiliates shall
have the right to withhold such taxes from the Participant’s normal pay or other
amounts payable to the Participant to the extent permitted under applicable law.
In that respect, in the event that the Holding Period requirement is not
satisfied and social security charges are due, the Company shall ensure that the
French employing entity withholds employee’s social security charges and remits
both employer and employee social security charges in accordance with article L
242-1 of the French Social Security Code.
For the avoidance of doubt, should social security charges and/or personal
income tax be due upon sale of shares granted hereunder, the Participant remains
responsible for bearing exclusively employee social security charges and/or
personal income tax and irrevocably accepts any related withholdings from their
proceeds or from any payment of any kind otherwise due to such Participant.

5 / 9



--------------------------------------------------------------------------------



 



7. Change in Control — Corporate Transaction
Notwithstanding the provisions of the Plan rules, and notably Section 4.2 and
Article XIII, should, after the Award’s Grant Date, occur a reorganization of
the Company’s share capital or a Change in the Control of the Company’s share
capital, the Board or the Committee, shall take at its entire discretion, as
soon as practicable after the occurrence of such event, the necessary measures
in order to determine the impact on the legal, tax and social security treatment
in France of the Awards granted hereunder. The Board or the Committee shall,
whenever possible, consider preserving the tax neutrality of the capital
transaction consisting of exchange of shares with respect to the Awards herein,
in accordance with the provisions of article L225-197-1 § III of the French
Commercial code. At its discretion and notwithstanding any detrimental social
security and/or tax consequences for the Participants in France, the Board or
the Committee reserves the right to a different treatment in accordance with the
Plan and/or with any subsequent modification to the French Tax Code and
Regulations, the French Labor Code or the French Commercial Code, as modified,
governing Qualifying French Free Share Awards. For the avoidance of doubt, the
provisions of the Plan, of this Agreement and the Vesting and Holding Periods as
the case may be, shall continue to apply to the shares or rights received in
exchange.
The Board or the Committee shall inform the Participants in France accordingly.
8. Provisions of Plan Control.
This Agreement is subject to all of the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan as may be
adopted by the Committee and as may be in effect from time to time. The Plan is
incorporated herein by reference. Capitalized terms in this Agreement that are
not otherwise defined shall have the same meaning as set forth in the Plan. If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly; except if the provisions
of the Plan endanger the qualification for French legal, tax and social security
purposes of the Awards granted under this Agreement. This Agreement contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.

6 / 9



--------------------------------------------------------------------------------



 



9. Notices.
Any notice or communication given hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, or by United States
mail, to the appropriate party at the address set forth below (or such other
address as the party shall from time to time specify):
If to the Company, to:
NYSE Euronext
11 Wall Street, 16th Floor
New York, New York 10005
USA
Attention: Elizabeth R. Arreglado
If to the Participant, to the address on file with the Company.
10. No Obligation to Continue Employment.
This Agreement is not an agreement of employment. This Agreement does not
guarantee that the Company or its Affiliates will employ or retain, or to
continue to, employ or retain the Participant during the entire, or any portion
of the, term of this Agreement, including but not limited to any period during
which any Qualified Free Share Award is outstanding, nor does it modify in any
respect the Company or its Affiliate’s right to terminate or modify the
Participant’s employment or compensation.
11. Dividend Equivalents.
          (a) The Company shall determine whether, if any cash dividends
(whether regular or extraordinary) are paid on shares of Common Stock during any
year in which any of the Qualified Free Shares remain outstanding, the
Participant shall be eligible to receive any amounts with respect to such cash
dividends and, if so, whether such amounts shall be payable in cash (any such
amounts, “Cash Dividend Equivalents”) or shares of Common Stock (any such
shares, “Dividend Shares”). Such determination shall be made not later than
December 31 of the year prior to any year for which any such amounts are
payable; provided that, for any such amounts payable for the year in which the
Grant Date occurs, such determination shall be made not later than 30 days
following the Grant Date.
          (b) The amount of any Cash Dividend Equivalent shall equal the amount
of the cash dividend that the Participant would have received on the
undistributed Qualified Free Shares and, if applicable, the undistributed
Dividend Shares had such Shares been distributed to the Participant as of the
applicable dividend record date. Any such Cash Dividend Equivalent shall be paid
to the Participant on or within 30 days after the date on which the applicable
dividend is paid.
          (c) The aggregate Fair Market Value of any Dividend Shares as of the
applicable dividend record date shall equal the amount of the cash dividend that
the Participant would have received on the undistributed Qualified Free Shares
and, if applicable, the undistributed Dividend Shares had such Shares been
distributed to the Participant as of such record date. The terms set forth in
Sections 2 and 3 relating to vesting, forfeiture and distribution that apply to
the Qualified Free Shares outstanding as of such record date shall apply also to
such Dividend Shares.

7 / 9



--------------------------------------------------------------------------------



 



          (d) For avoidance of any doubt, it is specified that (i) the
distribution of Dividend Equivalents, being paid in cash or in shares of Common
Stock, shall not modify and/or substitute the number of shares underlying the
Qualified Free Share Award as originally determined upon Grant Date and
(ii) such Dividend Equivalents shall not be treated as Qualified Free Shares for
social security and income tax purposes, so that the Participant remains liable
for bearing the related costs arising notably upon payment date.
12. Miscellaneous.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.
13. Transfer of Personal Data.
The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Subsidiary) of any personal data information
related to Qualified Free Shares awarded under this Agreement, for legitimate
business purposes (including, without limitation, the administration of the
Plan) out of the Participant’s home country and including to countries with less
data protection than the data protection provided by the Participant’s home
country. This authorization/consent is freely given by the Participant; however
the Participant reserves the right, at any time, to view such Data or to require
any necessary amendment to it.

8 / 9



--------------------------------------------------------------------------------



 



14. NO ACQUIRED RIGHTS.
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED STOCK UNITS MADE UNDER
THIS AGREEMENT IS UNIQUE AND EXCEPITONAL AND IS COMPLETELY INDEPENDENT OF ANY
OTHER AWARD OR GRANT AND IS MADE AT THE SOLE DISCRETION OF THE COMPANY; AND
(C) NO PAST GRANTS OR AWARDS (INCLUDING, WITHOUT LIMITATION, THE RESTRICTED
STOCK UNITS AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR
AWARDS IN THE FUTURE WHATSOEVER.
Acceptance of this Award by the Participant constitutes acceptance of the terms
of the Present Agreement and of the Plan, effective as of the day and year first
set forth above.
As per Section 9 here above, the Participant shall return a signed copy of this
Agreement to the Company.
NYSE EURONEXT
-s- Elizabeth R. Arreglado [y86275y8627502.gif]
Name: Elizabeth R. Arreglado
Title: Vice President, Global Compensation
AND
Name:
Title:
[PARTICIPANT
___________________________]
[(SIGNATURE REQUIRED PRECEDED BY
THE HANDWRITTEN WORDS “READ AND
APPROVED”)]
[A SIGNED COPY SHALL BE RETURNED
TO ELIZABETH R. ARREGLADO]

9 / 9